Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 1 of 8 - Page ID#: 389




                          Exhibit 1
           Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 2 of 8 - Page ID#: 390


Spence, Mary Margaret

From:                               Alex Davis <alex@jonesward.com>
Sent:                               Monday, May 20, 2019 12:45 PM
To:                                 Kantra, Andrew
Cc:                                 Jasper Ward; Sean McCarty; Spence, Mary Margaret; Browning, Carol
                                    (CBROWNING@stites.com)
Subject:                            [EXTERNAL] Re: Re: Re: Re: Robinson v. Lilly



That sounds reasonable to me. I'll agree to the 4-hour limit for June 24, but if for some reason we decide the
testimony requires more time we will need to continue it until another date. I will check with Dr. Sadler about
the August dates when he returns from his travels abroad.


Alex C. Davis
JONES WARD PLC
The Pointe
1205 E Washington Street, Suite 111
Louisville, Kentucky 40206
Phone: (502) 882-6000
Fax: (502) 587-2007
Web: www.jonesward.com




On Mon, May 20, 2019 at 11:56 AM Kantra, Andrew <KANTRAA@pepperlaw.com> wrote:

 Thanks for your time Thursday. Based on our conversation, I understand that Plaintiff wants a 30(b)(6) deposition on
 (1) Lilly’s evaluation of clinical data, including adverse event reports, epidemiology studies, and clinical trials, relevant
 to Prozac and aortic stenosis and related cardiac defects and (2) Lilly’s pharmacovigilance practices and
 procedures. Lilly is prepared to produce Dr. Garnett for such a deposition and any questions you may have for him in
 his individual capacity on June 24 or 25 at Ice Miller LLP, One American Square, Suite 2900, Indianapolis, IN 46282-
 0200. Given the demands on his time as Chief Medical Officer of Lilly and the fact you already have Dr. Garnet’s
 deposition testimony on similar topics in an earlier Prozac birth defect case, we will produce him for no more than four
 hours. If this is acceptable, please re-issue the 30(b)(6) notice. If not, please advise so we can discuss further or take
 appropriate steps with the court.



 On a separate topic, we would like to take Dr. Sadler’s deposition the week of August 12. Please let us know when he is
 available.



 Andy



 Andrew Kantra
                                                              1
          Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 3 of 8 - Page ID#: 391
Partner




3000 Two Logan Square | Eighteenth and Arch Streets

Philadelphia, Pennsylvania 19103-2799

p: 215.981.4186 | f: 215.689.4685 | bio




From: Alex Davis [mailto:alex@jonesward.com]
Sent: Tuesday, May 14, 2019 4:14 PM
To: Kantra, Andrew
Cc: Jasper Ward; Sean McCarty; Spence, Mary Margaret; Browning, Carol (CBROWNING@stites.com)
Subject: [EXTERNAL] Re: Re: Re: Robinson v. Lilly




Thank you for agreeing to produce Dr. Garnett. Give me a call if you want to talk about the 30b6 deposition,
but we will expect a witness to be produced according to the notice, and will pursue costs and all other forms
of available relief if you don't produce someone in Indianapolis on the date in the notice.



Thanks,




Alex C. Davis
JONES WARD PLC
The Pointe
1205 E Washington Street, Suite 111
Louisville, Kentucky 40206
Phone: (502) 882-6000
Fax: (502) 587-2007
Web: www.jonesward.com




                                                       2
       Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 4 of 8 - Page ID#: 392



On Tue, May 14, 2019 at 4:08 PM Kantra, Andrew <KANTRAA@pepperlaw.com> wrote:

We continue to object to your 30(b)(6) notice as improperly calling for expert testimony. However, Lilly will produce
Dr. Garnett for deposition. As previously discussed, he has knowledge regarding Lilly’s analyses of Prozac and cardiac
birth defects. Given that that we have provided you with a transcript of Dr. Garnett’s testimony on this topic from
prior Prozac birth defects litigation, and given his position as Lilly’s Chief Medical Officer, we believe that his
deposition should require no more than two hours. We are confirming Dr. Garnett’s availability with the client and
will follow up with dates. We are still open to discussing the scope of an appropriate 30(b)(6) deposition, including
whether there are specific topics that Dr. Garnett might be able to address.



Andy



Andrew Kantra

Partner




3000 Two Logan Square | Eighteenth and Arch Streets

Philadelphia, Pennsylvania 19103-2799

p: 215.981.4186 | f: 215.689.4685 | bio




From: Alex Davis [mailto:alex@jonesward.com]
Sent: Thursday, May 09, 2019 4:39 PM
To: Kantra, Andrew
Cc: Jasper Ward; Sean McCarty; Spence, Mary Margaret; Browning, Carol (CBROWNING@stites.com)
Subject: [EXTERNAL] Re: Re: Robinson v. Lilly




Andrew, I get it. You don't want us to take any depositions. But that's not how this works. We've been more
than accommodating so far, and the main result has been weeks and weeks of lost time. Here is one last 30b6
notice for you. If you don't like this version, it may be best to file a motion for a protective order, or perhaps
we can discuss this with the judge.



Thanks,


                                                          3
        Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 5 of 8 - Page ID#: 393




Alex C. Davis
JONES WARD PLC
The Pointe
1205 E Washington Street, Suite 111
Louisville, Kentucky 40206
Phone: (502) 882-6000
Fax: (502) 587-2007
Web: www.jonesward.com




On Thu, May 9, 2019 at 12:25 PM Kantra, Andrew <KANTRAA@pepperlaw.com> wrote:

 Pursuant to our meet and confer in April, we provided you with the deposition transcript of Lilly’s Chief Medical
 Officer, Dr. Garnett, in another case in which plaintiff alleged that Prozac had caused a cardiac defect. We provided
 the transcript so that you could determine if there were specific topics relevant to general causation that you did not
 believe were adequately covered. As stated in our April 30 email, Lilly’s position is that Dr. Garnett’s transcript
 captures what he knows relevant to general causation. To date, you have not articulated any topics not adequately
 covered in his prior deposition, much less specific areas of inquiry relevant to general causation, that would justify
 another deposition of Dr. Garnett. Nor have you identified any specific topics appropriate for a fact witness that
 would permit Lilly to identify an appropriate candidate for a 30(b)(6) deposition. Please advise when you are
 available for a further call to discuss the scope of any deposition that might be appropriate at this stage.



 Andy



 Andrew Kantra

 Partner




 3000 Two Logan Square | Eighteenth and Arch Streets

 Philadelphia, Pennsylvania 19103-2799

 p: 215.981.4186 | f: 215.689.4685 | bio
                                                          4
     Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 6 of 8 - Page ID#: 394




From: Alex Davis [mailto:alex@jonesward.com]
Sent: Tuesday, May 07, 2019 10:19 AM
To: Spence, Mary Margaret; Jasper Ward
Cc: Kantra, Andrew; Sean McCarty
Subject: [EXTERNAL] Re: Robinson v. Lilly




Counsel, thank you for sharing this transcript. While helpful, I don't believe it eliminates the need for Dr.
Garnett's deposition. Please produce a date for his deposition, along with a date for the 30b6 witness at Eli
Lilly described in my earlier notice which is attached again for reference. If you want to discuss the exact
language of the 30b6 notice, I'm open to doing that. I'm also open to doing the 30b6 first, followed by Dr.
Garnett if still needed.



Thanks,




Alex C. Davis
JONES WARD PLC
The Pointe
1205 E Washington Street, Suite 111
Louisville, Kentucky 40206
Phone: (502) 882-6000
Fax: (502) 587-2007
Web: www.jonesward.com




On Tue, Apr 30, 2019 at 3:30 PM Alex Davis <alex@jonesward.com> wrote:

 I'll take a look. Thanks.




 Alex C. Davis
 JONES WARD PLC
                                                      5
    Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 7 of 8 - Page ID#: 395
The Pointe
1205 E Washington Street, Suite 111
Louisville, Kentucky 40206
Phone: (502) 882-6000
Fax: (502) 587-2007
Web: www.jonesward.com




On Tue, Apr 30, 2019 at 3:18 PM Spence, Mary Margaret <spencemm@pepperlaw.com> wrote:

 Alex,



 At our meet-and-confer, we discussed that Dr. Garnett was deposed in earlier litigation alleging that Prozac
 causes cardiac defects and that review of the transcript may eliminate the need to take his deposition. Lilly
 has agreed to provide you with the transcript and exhibits from Dr. Garnett’s prior deposition, which are
 now available for download on our FTP site for this matter. They are subject to the protective order that
 governs this litigation. The production zip file also includes a chart which provides the Robinson bates
 numbers for the Lilly documents used as exhibits in Dr. Garnett’s prior deposition. It is Lilly’s position
 that this deposition captures what Dr. Garnett knows about the general causation issues in the Robinson
 case.



 The password for opening the zip file is:



 Thank you,



 Mary Margaret Spence

 Senior Attorney




 3000 Two Logan Square | Eighteenth and Arch Streets

                                                       6
          Case: 5:17-cv-00338-KKC Doc #: 29-1 Filed: 07/26/19 Page: 8 of 8 - Page ID#: 396
      Philadelphia, Pennsylvania 19103-2799

      p: 215.981.4459 | f: 800.269.1498 | bio




      This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then delete it. If
      you are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission. We have taken
      precautions to minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any attachment to this message.
      We cannot accept liability for any loss or damage caused by software viruses. The information contained in this communication may be confidential and
      may be subject to the attorney-client privilege. If you are the intended recipient and you do not wish to receive similar electronic messages from us in the
      future then please respond to the sender to this effect.




   This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then delete it. If you
   are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission. We have taken precautions
   to minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any attachment to this message. We cannot
   accept liability for any loss or damage caused by software viruses. The information contained in this communication may be confidential and may be subject to
   the attorney-client privilege. If you are the intended recipient and you do not wish to receive similar electronic messages from us in the future then please
   respond to the sender to this effect.




 This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then delete it. If you
 are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission. We have taken precautions
 to minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any attachment to this message. We cannot
 accept liability for any loss or damage caused by software viruses. The information contained in this communication may be confidential and may be subject to
 the attorney-client privilege. If you are the intended recipient and you do not wish to receive similar electronic messages from us in the future then please
 respond to the sender to this effect.




This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then delete it. If you
are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission. We have taken precautions to
minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any attachment to this message. We cannot accept
liability for any loss or damage caused by software viruses. The information contained in this communication may be confidential and may be subject to the
attorney-client privilege. If you are the intended recipient and you do not wish to receive similar electronic messages from us in the future then please respond to
the sender to this effect.




                                                                                   7
